Citation Nr: 0333080	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  99-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1962 to September 1965.  This matter comes before 
the Board of Veterans' Appeals (Board) by order of a United 
States Court of Appeals for Veterans Claims (Court) opinion 
dated April 16, 2003, which vacated an August 2002 Board 
decision and remanded the case for additional development.  
The issue initially arose from a November 1998 rating 
decision by the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA), and was previously 
remanded by the Board in March 2001.  


REMAND

In its April 2003 order the Court granted a joint motion to 
vacate the prior Board decision and remand the issue on 
appeal.  The motion to remand stated, in essence, that the 
veteran had not been adequately notified of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  It is significant 
to note that since the Court's order the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2)(ii), a regulation which 
allowed the Board to provide the requisite VCAA notice 
without remanding such matters to the RO.  Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV).  

Although a review of the record reveals the case was 
previously remanded by the Board in March 2001 specifically 
for VCAA notice and the RO subsequently sent the veteran an 
excellent letter on April 26, 2001, notifying him of the 
VCAA, the Board finds the case must be remanded to the RO 
again for additional VCAA notice.  The Court has vacated the 
Board's decision and ordered that "adequate" VCAA notice be 
provided, which as a result of the holding in DAV the Board 
may not accomplish without remand.  

The Board notes the VCAA requires that upon receipt of a 
complete or substantially complete application VA must notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 U.S.C.A. § 5103; 38 C.F.R § 3.159(b)(1); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It is also significant to 
note that since the Court's order the Federal Circuit has 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
Paralyzed Veterans of American v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA).  That decision 
held that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  

In addition, recently the veteran submitted additional 
medical evidence in support of his claim directly to Board 
and waived RO consideration of that evidence.  However, as 
the case must be remanded to the RO for additional VCAA 
notice, the Board finds the RO must consider this, as well 
as, any other evidence obtained prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, including that one year is provided 
for response.  The RO should again advise 
him of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  

2.  The RO should review the issue on 
appeal in light of all additional 
evidence received since the March 2002 
supplemental statement of the case (and 
in particular the evidence received by 
the Board in August 2003).  If the 
benefit sought remains denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
Court decision incorporating the joint motion by the parties.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


